DETAILED ACTION
The action is responsive to the communications filed on 07/02/2020 and the interview conducted on 05/06/2022. Claims 2, 3 and 7-24 are pending in the case. Claims 2 and 3 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raymond W. Zenkert, III (Reg. No. 76506) on 05/06/2022.

The application has been amended as follows: 

2. (Currently amended) A computer-implemented method comprising:
generating at least one guided navigation page, of a plurality of guided navigation pages, based at least in part on data used to measure at least one goal, the at least one goal associated with a workflow of a business for which the at least one guided navigation page includes information predetermined to be pertinent to a continuation of the workflow;
facilitating, via the plurality of guided navigation pages, direct navigation among a plurality of data domains in response to a user selection of one of a plurality of displayable actionable elements that are each associated with at least one core dimension of the information predetermined to be pertinent to the continuation of the workflow of the business;
applying goal attainment algorithms to at least a portion of the data;
recommending, in response to applying the goal attainment algorithms to the data, a candidate collaboration project in a user interface of a multi-user business collaboration platform, the candidate collaboration project having the at least one goal as a desired objective and associated with the at least one core dimension and with at least one data domain representative of the at least one guided navigation page to which the goal attainment algorithms are applied; and
including in the candidate collaboration project, team members selected from a list, maintained via the multi-user business collaboration platform, of team members associated with the workflow for the business.

11. (Currently amended) The computer-implemented method of claim 2, wherein the at least one guided navigation page is an activity page.

12. (Currently amended) the computer-implemented method of claim 2, wherein the at least one guided navigation page is a metrics page.

13. (Currently amended) The computer-implemented method of claim 2, wherein the at least one guided navigation page is at least one of a meeting page or a search page.

16. (Canceled)

17. (Canceled)

18. (Canceled)

19. (Canceled)

20. (Canceled)

21. (Canceled)

22. (Canceled)

23. (Canceled)

24. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Vayssiere et al. (US Patent Pub. No. 20080028288 A1) discloses a spreadsheet application where sheets can be nested into specific cells so that the user can activate the cell to show the nested cell and move within data domains and core dimensions of the cell data and the nested sheet.
Reina et al. (US Patent No. 5729745) discloses a spreadsheet that can import data from a collaboration platform and display the data within cells on the sheet.
Safdi et al. (US Patent Pub. No. 20100036676 A1) discloses a management and collaboration system that can display a meeting page including details of upcoming meetings.
Jones (US Patent Pub. No. 20050131924 A1) discloses a data organization system where data can be organized into nodes according to dimensions and where the user can navigate between the nodes

However the features of data used to measure at least one goal, the at least one goal associated with a workflow of a business and recommending, in response to applying goal attainment algorithms to the data, a candidate collaboration project in a user interface of a multi-user business collaboration platform, the candidate collaboration project having the at least one goal as a desired objective and associated with the at least one core dimension and with at least one data domain representative of the at least one guided navigation page to which the goal attainment algorithms are applied when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/             Primary Examiner, Art Unit 2171